t c memo united_states tax_court richard john florance jr petitioner v commissioner of internal revenue respondent docket no 18209-03l filed date richard john florance jr pro_se adam l flick for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner failed to file federal_income_tax returns for and on date respondent sent petitioner a statutory_notice_of_deficiency for and petitioner received the notice_of_deficiency respondent determined deficiencies in and additions to petitioner’s federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure -- big_number big_number dollar_figure big_number big_number on date respondent assessed the tax additions to tax and interest for and on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s and taxable years on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s taxable_year on or about date respondent filed a notice_of_federal_tax_lien regarding petitioner’s and tax years on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioner’s and tax years on date petitioner sent respondent a form request for a collection_due_process_hearing regarding his and tax years in a 22-page attachment to the form petitioner essentially challenged his underlying tax_liability on date petitioner mailed respondent three form sec_1041 u s income_tax return for estates and trusts and forms w-2 wage and tax statement for and on date a face-to-face hearing was held with petitioner appeals officer nancy j driver and appeals collection specialist veronica smith appeals officer driver confirmed that respondent had complied with all applicable laws and administrative procedures regarding and and she reviewed the administrative file for those years petitioner did not propose any collection alternatives at the hearing and stated he was not interested in discussing collection alternatives because he did not believe he owed the amounts in on the face of the form petitioner listed and as the taxable periods in his 22-page attachment to the form petitioner referenced additionally on date petitioner filed a second form on which he listed as the taxable_period respondent does not dispute that petitioner timely requested hearings to challenge all years issue petitioner questioned appeals officer driver’s authority to conduct a sec_6330 hearing and wanted to discuss his underlying liabilities for and on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his and tax years in the notice_of_determination respondent determined that the proposed collection actions were appropriate and to proceed with collection on date petitioner petitioned the court on date petitioner filed a motion for judgment on the pleadings petitioner asked that the answer be stricken from the record petitioner characterized the primary issue in his case as whether he was a taxpayer and stated that he had challenged this issue the motion for judgment on the pleadings also contained other frivolous and groundless statements contentions and arguments on date the court denied petitioner’s motion for judgment on the pleadings on date petitioner filed a status report containing frivolous and groundless statements contentions and arguments by notice dated date the court set this case for trial at the court’s dallas texas session beginning date this notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you attached to this notice was the court’s standing_pretrial_order on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 on date the court ordered petitioner to file any objection to respondent’s motion for summary_judgment and to impose a penalty under sec_6673 on or before date on date the court lodged respondent’s objection to petitioner’s request for admissions on date pursuant to rule the court ordered petitioner to file his request for admissions petitioner failed to do so on date petitioner filed a 53-page response to respondent’s motion for summary_judgment and to impose a penalty under sec_6673 petitioner alleged criminal conduct by the court and made disrespectful statements directed to the court on date the court ordered respondent’s motion for summary_judgment and to impose a penalty under sec_6673 calendared for hearing at the court’s dallas texas session beginning date petitioner failed to appear at the hearing discussion i motion for summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii determination to proceed with collection sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner received the notice_of_deficiency for and accordingly he cannot challenge his underlying liabilities see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite therefore we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination to proceed with collection iii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner filed frivolous documents and motions with the court petitioner has advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 petitioner advanced similar frivolous arguments in florance v commissioner tcmemo_2005_60 docket no that case also was on the court’s dallas texas session beginning date 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we will not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we conclude petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing an appropriate order and decision will be entered
